            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO CHRISTIAN,                   :
    Plaintiff                      :
                                   :            No. 1:20-cv-1842
           v.                      :
                                   :            (Judge Rambo)
MARK GARMAN, et al.,               :
   Defendants                      :

                               ORDER

     AND NOW, on this 25th day of May 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 42) is GRANTED. Plaintiff may
        not file a second amended complaint in this matter; and

     2. The Clerk of Court is directed to CLOSE the above-captioned action.



                                   s/ Sylvia H. Rambo
                                   United States District Judge
